Citation Nr: 0108549	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-13 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This claim first came before the 
Board in July 1997.  It was remanded for the performance of a 
specialized examination.


REMAND

Service connection for a right knee disability was granted 
via a rating decision of March 1995.  A noncompensable 
evaluation was assigned under Diagnostic Codes 5010, 
Arthritis, due to trauma, substantiated by X-ray findings; 
and 5257, other impairment of the knee.  A review of the 
veteran's service medical records indicates he was seen for 
right knee pain on two occasions.  He was shown to have a 
possible weakness of the right patella, and runners knee.  He 
was given a temporary profile.  His separation physical 
examination was negative for a right knee disability.

The report of a VA examination, conducted in December 1994, 
shows an impression of right knee pain with no evidence of 
intra-articular pathology on physical examination, with X-ray 
examination ordered.  

The report of an August 1998 examination, apparently 
conducted for VA by a private physician, notes that no 
records were available for review.  Additionally, the report 
shows two apparent evaluations of the right knee.  One of 
these is obviously erroneously labeled "right", however, it 
is not possible to distinguish with certainty which deals 
with the veteran's service connected disorder.

The Board concludes that the veteran should be afforded a new 
examination.  The examiner should have the opportunity to 
review the veteran's clinical record prior to the 
examination.  The RO should ensure that the examination 
report is free from obvious errors and that findings 
regarding the veteran's service connected right knee 
disability are clearly distinguishable.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current level of right knee disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




